DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/21/2021 has been entered.

Response to Amendment
Applicant’s amendment and remarks filed on 6/21/2021 have been entered.  In the amendment, claims 1, 2, 7, 10, 11, 16, and 19 have been amended.  Claims 3-6, 17, and 18 have been cancelled. 
Response to Arguments
Applicant’s arguments, see Remarks, pp. 7-11, filed 6/21/2021, with respect to the rejections of claims 1, 2, 7, 9-16, and 19 under 35 U.S.C. §§ 102(a)(1) and 103 have been fully considered and are persuasive in view of Applicant’s amendment.  The rejections of claims 1, 2, 7, 9-16, and 19 under 35 U.S.C. §§ 102(a)(1) and 103 have been withdrawn. 
Applicant’s arguments with respect to claims 21 and 23 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. 

Claim Objections
Claims 10 and 21 are objected to because of the following informalities: 
Claim 10, line 12: “spaced;” appears instead of “spaced; and” 
Claim 10, line 16: “apertures/slots;” appears instead of “apertures/slots; and” 
Claim 21, line 7: “period;” appears instead of “period; and”. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 21 and 23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 21 recites a method of determining a position of an object. It is not defined which kind of object is used, therefore any arbitrary object falls under the wording of this feature. The claim furthermore defines two time periods, a first one and a reference time period, but the claim does not further define how these time periods are obtained. Therefore, any arbitrarily determined time period falls under the wording of the claim. In the final stage the claim defines that the comparison of the two time periods allows the determination of the position of the object. This is nothing else than the determination of a position/distance outgoing from a measurement of a time compared with a reference time period (i.e. a basic time unit) and a known velocity (e.g., speed of light, speed of sound, speed of a projectile, or speed of a vehicle). In case the reference time period is the basic time-unit, like "one second", the distance can be easily determined for an object moving with a constant velocity or knowing the relations between the two time periods. Therefore, in claims 21 and 23,either essential features are missing or the determination of a position of a moving object is a standard basic procedure based on the time measurement for an object moving with constant velocity. 
Moreover, the claimed subject matter is far broader than Applicant’s invention of an optical coding disc with particular spacings between apertures used for the coding. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim 21 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Takanashi (US 6,393,217). 
As to claim 21, Takanashi discloses a method of determining a position of an object (Abstract; position/location of lens barrel), comprising: 
determining a reference time period (col. 4, lines 57-60); 
comparing a first time period of a first signal with the reference time period (FIGS. 3-9 show determining whether a reference time period has elapsed); and 
determining the position of the object depending on the comparison between the first time period and the reference time period (FIGS. 1A-1D; FIGS. 3-9, determination of lens barrel position); 
wherein the position of the object is determined to be at an intermediate position while the first time period is substantially the same as the reference time period (FIGS. 3-9, see “YES” branches related to focal distance; note that wide angle corresponds to small focal length, telephoto corresponds to long focal length (roughly corresponding to lens barrel positions; see also FIGS. 11-17); 
wherein the position of the object is determined to be at a terminal/end position while the first time period is greater than the reference time period (FIGS. 3-9, see “YES” branches related to focal distance; note that wide angle corresponds to small focal length, telephoto corresponds to long focal length (roughly corresponding to lens barrel positions; see also FIGS. 11-17). 

Allowable Subject Matter
Claims 1, 2, 7, 9-16, and 19 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Independent claim 1 recites a coding disc having a first surface and a second surface opposite to the first surface, comprising: a first region in which a plurality of apertures/slots are located; and a second region having no aperture/slots, wherein the plurality of apertures/slots include: a plurality of first apertures/slots penetrating the coding disc from the first surface of the coding disc to the second surface of the coding disc, wherein each of the plurality of first apertures/slots has a first width, and the plurality of first apertures/slots are equally spaced; and a second aperture/slot penetrating the coding disc from the first surface of the coding disc to the second surface of the coding disc, the second aperture/slot having a second width, wherein the second width of the second aperture/slot is different from the first width of the plurality of first apertures/slots; and wherein an arc length of the second region is greater than an arc length between any two adjacent apertures/slots of the plurality of first apertures/slots in the first region. 
Independent claim 10 recites an encoder, comprising: a light emitter having a light emitting region; an optical sensor having an optical sensing region facing the light emitting region; and an opaque plate disposed between the light emitting region and the optical sensing region, the opaque plate comprising: a first region in which a plurality of apertures/slots are located; and a second region having no aperture/slots, wherein the plurality of apertures/slots include: a plurality of first apertures/slots penetrating the opaque plate, wherein each of the plurality of first apertures/slots has a first width, and the plurality of first apertures/slots are equally spaced; a second aperture/slot penetrating the opaque plate, the second aperture/slot having a second width, wherein the second width of the second aperture/slot is different from the first width of the plurality of first apertures/slots; wherein an arc length of the second region is greater than an arc length between any two adjacent apertures/slots of the plurality of first apertures/slots in the first region. 
The claimed limitations as recited in combination in independent claim 1, in particular “wherein each of the plurality of first apertures/slots has a first width, and the plurality of first apertures/slots are equally spaced; and a second aperture/slot penetrating the coding disc from the first surface of the coding disc to the second surface of the coding disc, the second aperture/slot having a second width, wherein the second width of the second aperture/slot is different from the first width of the plurality of first apertures/slots; and wherein an arc length of the second region is greater than an arc length between any two adjacent apertures/slots of the plurality of first apertures/slots in the first region” and as recited in combination in independent claim 10, in particular “wherein each of the plurality of first apertures/slots has a first width, and the plurality of first apertures/slots are equally spaced; a second aperture/slot penetrating the opaque plate, the second aperture/slot having a second width, wherein the second width of the second aperture/slot is different from the first width of the plurality of first apertures/slots; wherein an arc length of the second region is greater than an arc length between any two adjacent apertures/slots of the plurality of first apertures/slots in the first region” are neither anticipated by nor found obvious over the prior art of record. 
The closest prior art, An et al. (US 2011/0210238), teaches 
a coding disc having a first surface and a second surface opposite to the first surface, comprising: a first region in which a plurality of apertures/slots are located; and a second region having no aperture/slots, wherein the plurality of apertures/slots include: a first aperture/slot penetrating the coding disc from the first surface of the coding disc to the second surface of the coding disc, the first aperture/slot having a first width; and a second aperture/slot penetrating the coding disc from the first surface of the coding disc to the second surface of the coding disc, the second aperture/slot having a second width, wherein the second width of the second aperture/slot is different from the first width of the first aperture/slot; and wherein an arc length of the second region is greater than an arc length between any two adjacent aperture/slots of the plurality of apertures/slots in the first region 
and 
an encoder, comprising: a light emitter having a light emitting region; an optical sensor having an optical sensing region facing the light emitting region; and an opaque plate disposed between the light emitting region and the optical sensing region, the opaque plate comprising: a first region in which a plurality of apertures/slots are located; and a second region having no aperture/slots, wherein the plurality of apertures/slots include: a first aperture/slot penetrating the opaque plate, the first aperture/slot having a first width; a second aperture/slot penetrating the opaque plate, the second aperture/slot having a second width, wherein the second width of the second aperture/slot is different from the first width of the first aperture/slot; wherein an arc length of the second region is greater than an arc length between any two adjacent aperture/slots of the plurality of apertures/slots in the first region. 
However, no available prior art discloses, teaches, or fairly suggests the claimed limitations as recited in combination in independent claim 1, in particular “wherein each of the plurality of first apertures/slots has a first width, and the plurality of first apertures/slots are equally spaced; and a second aperture/slot penetrating the coding disc from the first surface of the coding disc to the second surface of the coding disc, the second aperture/slot having a second width, wherein the second width of the second aperture/slot is different from the first width of the plurality of first apertures/slots; and wherein an arc length of the second region is greater than an arc length between any two adjacent apertures/slots of the plurality of first apertures/slots in the first region” and as recited in combination in independent claim 10, in particular “wherein each of the plurality of first apertures/slots has a first width, and the plurality of first apertures/slots are equally spaced; a second aperture/slot penetrating the opaque plate, the second aperture/slot having a second width, wherein the second width of the second aperture/slot is different from the first width of the plurality of first apertures/slots; wherein an arc length of the second region is greater than an arc length between any two adjacent apertures/slots of the plurality of first apertures/slots in the first region”. 
This statement is not intended to necessarily state all the reasons for allowance or all the details why the claims are allowed and has not been written to specifically or impliedly state that all the reasons for allowance are set forth (MPEP 1302.14). 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
The references made herein are done so for the convenience of the applicant.  They are in no way intended to be limiting. The prior art should be considered in its entirety. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL L MURPHY whose telephone number is (571)270-3194.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on 571-272-6970.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DANIEL L MURPHY/Primary Examiner, Art Unit 3645